THEATTORNEY                 GENERAL
                           OF   TEXAS
                          A~wrxwa,.   TE-
 GERALD C. MANN
*.x-lvD*NEYGWNERAL




      Miss Fannie M. Wilcox
      State Librarian
      Chairman, State Board of Library Examiners
      Austin, Texas
                                                          .~
      Dear Hiss Wilcox:         Opinion No. o-520.
                                Re: Article 1683, R.C.S. applies
                                     to those who have received
                                     county llbrarlans' certificates
                                     prior to the passage of the
                                     amendment.
                Your inquiry of the 17th Instant is received; You
      state that Article 1683 was amended by the 44th Legislature,
      Regular Session, 1935, by adding the following clause:
                 ...a& when any county librarian has here-
          tofore received a certificate of qualifications for
          office from the State Board of Library Examiners,
          and has served as county librarian for any county
          in the State, said librarian may be employed or re-
          employed by any county as librarian without further
          examination and Issuance of certificate from said
          Board of Library Examiners."
                You ask if this clause applies only to those who
      have received county librarians' certificates prior to the
      passage of the amendment.
                "Heretofore" as used in a statute means any time
      previous to the day when the statute shall take effect.
      (Town of Milton vs. McGowan, etc. Co., 187 N. W. 66.) Then
      word "heretofore" relates to the past. (People vs. Bruner,
      175 N.E. 400.)
                We answer that the clause referred to applies only
      to those who had received librarians' certificates prior to
      the passage of the amendment.
Miss Fannie M. Wilcox, March 21, 1939, page 2        o-520


                               Yours very truly
                              ATTORNEY'GENERAL OF TEXAS


                                By s/A. 9. Rollins
                                     A. 3. Rollins
                                        'Assistant
ASR:PBP: WC
APPROVED
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS